Citation Nr: 1828040	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for unspecified osteoporosis.  


REPRESENTATION

Appellant represented by:	J. Robert Surface


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to March 1998.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran withdrew her request for a Board hearing in March 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was last adjudicated in an October 2014 statement of the case (SOC), which listed VA treatment records dated through June 2014, in the list of evidence considered.  Since then, VA treatment records from through February 2016, which are relevant to the issues on appeal, were added to the claims file.  

Pertinent evidence obtained by VA after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2017).  The general exceptions include when the right to such review is waived by the claimant or hers representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor her representative has waived consideration of any new evidence and the Board has found that the issues in the claim cannot be granted in full at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record in light of the evidence obtained since the October 2014 SOC and determine whether additional development is necessary.  

2.  Issue a supplemental statement of the case regarding the issues herein on appeal.  The Veteran and her representative should be afforded the opportunity to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




